Citation Nr: 0708443	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  99-22 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease or arthritis of multiple joints, to include the 
shoulders, arms, wrists, hands, fingers, ankles, and feet.

2.  Entitlement to service connection for hearing loss in the 
right ear.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty for over two decades until 
July 1965, when he retired from active service.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision issued by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, among other things, denied service 
connection for arthritis of multiple joints.  Appeal to the 
Board was perfected only with respect to this issue.

In October 2004, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge of 
the Board, sitting in Washington, D.C.  The hearing 
transcript is of record.

In a January 2005 decision, the Board denied the claim.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2006, the veteran and 
Secretary of VA (parties) filed a joint motion for remand.  
In an August 2006 order, the Court vacated the Board decision 
and remanded the matter for compliance with the instructions 
in the joint motion.  

On another matter, in an April 2005 rating decision, the RO 
denied service connection for hearing loss in the right ear.  
In September 2005, the veteran timely filed a notice of 
disagreement (NOD).

In March 2007, the veteran's case was advanced on the docket 
under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).  

Lastly, as noted in the January 2005 Board decision, the 
issues of whether new and material evidence has been received 
to reopen the claim of entitlement to service connection for 
a low back disorder and entitlement to increased evaluations 
for degenerative joint disease of the cervical spine, 
blepharitis of the left eye, tinnitus, left ear sensorineural 
hearing loss, and appendectomy scar residuals are again 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the joint motion for remand, the parties essentially 
agreed that the veteran should be afforded a VA examination 
to obtain a medical opinion as to whether his current 
degenerative joint disease or arthritis of multiple joints, 
to include the shoulders, arms, wrists, hands, fingers, 
ankles, and feet, is related to his in-service injuries or 
events, or to his service-connected degenerative joint 
disease of the cervical spine.  In this regard, the opinion 
should be based on the Board's findings regarding in-service 
injuries and events and the veteran's statements of post-
service symptoms.  

In addition, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2006).  During 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran has not 
been provided with notice of the type of information or 
evidence needed to establish a disability rating or effective 
date for the disability on appeal.  Thus, corrective notice 
can be provided on remand.

On another matter, as noted earlier, the veteran timely filed 
a NOD to the denial of service connection for hearing loss in 
the right ear in an April 2005 rating decision.  Thus, the 
issue must be remanded to the AOJ for the issuance of a 
statement of the case (SOC), and to give the veteran an 
opportunity to thereafter perfect an appeal by filing a 
timely substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 19.26, 19.29, 19.30 (2006); Manlincon v. West, 
12 Vet. App. 238 (1999).  The claim should be returned to the 
Board only if the veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send the veteran and 
his representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information or evidence 
needed to establish a disability rating or 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.

2.  After completing any necessary 
development, the AOJ should schedule the 
veteran for a VA examination to determine 
the nature, extent, and etiology of his 
current degenerative joint disease or 
arthritis of multiple joints, to include 
the shoulders, arms, wrists, hands, 
fingers, ankles, and feet.  The veteran's 
claims file should be made available to 
and reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in detail.  

The examiner should be informed that the 
evidence of record demonstrates the 
occurrence of various in-service injuries 
and events including three-years of 
parachute-jump activities, a 1952 
automobile accident, a May 1943 laceration 
on the right wrist and thumb, a May 1943 
foot injury when he struck the foot in a 
hole on a ship deck and fell, a diagnosis 
of back sprain that reportedly occurred 
during weight-lifting in 1948, and 
complaints of "foot trouble" in January 
1961 and April 1965, tenderness along the 
fifth "MP joint" on the right hand from 
a judo self-defense class, right forearm 
crepitus and swelling in 1962, and 
"generalized aching" in the joints in 
1963.  The examiner should also be 
informed that the veteran has had 
arthritic pains before he retired from the 
military and that he had no injuries in 
the course of performing his civilian job 
as a letter carrier for the United States 
Postal Service, other than a dog bite.  

Based on examination findings, medical 
principles, and historical records, 
including service medical records, the 
examiner should state whether the 
veteran's degenerative joint disease or 
arthritis of multiple joints, to include 
the shoulders, arms, wrists, hands, 
fingers, ankles, and feet, is related to 
his in-service injuries and events.  The 
examiner should also state whether the 
veteran's degenerative joint disease or 
arthritis of multiple joints was 
proximately caused by or aggravated by 
(permanently worsened beyond the normal 
progress of the disorder) his service-
connected degenerative joint disease of 
the cervical spine.  If aggravation is 
shown, the examiner should indicate the 
extent to which the degenerative joint 
disease or arthritis of multiple joints 
has been aggravated.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

3.  Thereafter, the AOJ should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

4.  With respect to the issue of 
entitlement to service connection for 
hearing loss in the right ear, the RO 
should send the veteran a SOC and provide 
him with an opportunity to perfect an 
appeal.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



